

EXHIBIT 10.10
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made as of December 21,
2007 by Aftersoft Group Inc., a Delaware corporation (the “Company”), for the
benefit of the Holders (as such term is hereinafter defined). The Company hereby
confirms that the rights granted under this Agreement constitute a material
inducement to the Holders to enter into the Loan Agreement (as such term is
hereinafter defined), make Loans from time to time thereunder, and/or acquire or
hold Conversion Shares and/or Warrant Shares (as such terms are hereinafter
defined). Each Holder, by its participation or request to participate in any
Registration effected pursuant to this Agreement, shall be deemed to have
confirmed such Holder’s agreement to comply with the applicable provisions of
this Agreement.
 
NOW, THEREFORE, the Company hereby agrees, in favor of the Holders, as follows:
 
1.  Definitions. In addition to those terms defined elsewhere in this Agreement,
the following terms shall have the following meanings wherever used in this
Agreement:
 
“Act” shall mean the Securities Act of 1933, as amended, and any successor
statute from time to time.
 
“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with the first person.
 
“Board” shall mean the Board of Directors of the Company.
 
“Business Day” shall have the meaning ascribed thereto in the Loan Agreement.
 
“Common Stock” shall mean the authorized common stock of the Company.
 
“Company” shall mean Aftersoft Group, Inc., and shall include any successor
thereto.
 
“Conversion Shares” shall mean the shares of Common Stock issuable at any time
and from time to time upon conversion of the Term Note.
 
“Costs and Expenses” shall mean all of the costs and expenses relating to any
subject Registration Statement, including but not limited to registration,
filing and qualification fees, blue sky expenses, costs of listing any Shares on
any exchange or other trading media, and printing expenses, fees and
disbursements of counsel and accountants to the Company, and reasonable fees and
disbursements of a single counsel to the Holders (not to exceed $15,000 per
Registration, absent exigent circumstances); provided, however, that
underwriting discounts and commissions attributable solely to the securities
registered for the benefit of Holders, fees and disbursements of any additional
counsel to Holders, and all other expenses attributable solely to Holders shall
be borne by each subject Holder.
 

--------------------------------------------------------------------------------


 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute from time to time.
 
“Holders” shall mean, collectively, all Persons holding Registrable Shares from
time to time.
 
“Loan Agreement” shall mean the Revolving Credit and Term Loan Agreement of even
date herewith by and between ComVest Capital, LLC and the Company, as the same
may be amended, modified, supplemented and/or restated from time to time in
accordance with the provisions thereof.
 
“Loans” shall mean the loans extended to the Company from time to time under and
pursuant to the Loan Agreement.
 
“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, or other entity of any kind, and
any government or department or agency thereof.
 
“Registrable Shares” shall mean all Shares, excluding any Shares which may then
be sold by the Holder thereof pursuant to Rule 144(k) promulgated under the Act.
 
“Registration” shall mean any registration of Common Stock pursuant to a
registration statement filed by the Company with the SEC in respect of any class
of Common Stock, other than a registration statement in respect of employee
stock options or other employee benefit plans or in respect of any merger,
consolidation, acquisition or like combination, whether on Form S-4, Form S-8 or
any equivalent form of registration then in effect.
 
“Registration Period” shall mean, with respect to a Registration Statement, the
period of time from the effective date of such Registration Statement until such
date as is the earlier of (a) the date on which all of the Registrable
Securities covered by such Registration Statement shall have been sold to the
public, or (b) the date on which the Conversion Shares and the Warrant Shares
issued or issuable upon cashless exercise of the Warrant in accordance with
Section 1.3 of the Warrant (in the opinion of counsel to the Company evidenced
by a written opinion issued to the Holders in form reasonably acceptable to the
Holders) may be immediately sold without restriction (including, without
limitation, as to volume restrictions) by each Holder thereof without
registration under the Act.
 
“Registration Statement” shall mean any registration statement filed or to be
filed by the Company in respect of any Registration.
 
“SEC” shall mean the United States Securities and Exchange Commission, or any
successor agency or agencies performing the functions thereof.
 
“Shares” shall mean (a) the Conversion Shares issued and/or issuable from time
to time, (b) the Warrant Shares issued and/or issuable from time to time, and
(c) any additional or other shares of Common Stock issued in respect of any of
the foregoing Shares by reason of any stock split, stock dividend, merger, share
exchange, recapitalization or other such event.
 
2

--------------------------------------------------------------------------------


 
“Term Note” shall mean the Term Note issued pursuant to and as defined in the
Loan Agreement.
 
“Warrants” shall mean the warrants to purchase Shares, issued by the Company
pursuant to the Loan Agreement, including any and all warrants issued in
replacement of the original such warrants.
 
“Warrant Shares” shall mean the Common Stock and/or other securities issued
and/or issuable at any time and from time to time upon exercise of any of the
Warrants, and any additional or other shares of Common Stock issued in respect
of any of such Shares by reason of any stock split, stock dividend, merger,
share exchange, recapitalization or other such event.
 
2.  Shelf Registration.
 
(a)  The Company hereby represents and warrants to the Holders that (i) the
Company is currently “in registration” with respect to a registration statement
covering the Common Stock held by Auto Data Network, Inc., which Common Stock
will be distributed as a dividend to Auto Data Network, Inc.’s shareholders upon
such registration statement being declared effective, and (ii) in connection
with a recently completed private placement of Common Stock in the gross amount
of $2,500,000, the Company has granted registration rights to the holders of
such Common Stock pursuant to a registration rights agreement, a true and
complete copy of which has been provided by the Company to Convest Capital, LLC
(the “Private Placement Rights Agreement”). Following the successful completion
of the registration process for the Common Stock held by Auto Data Network,
Inc., and subject to the Company’s obligations under the Private Placement
Rights Agreement (it being the Company’s intention to file a single Registration
Statement covering the Registrable Shares and the Common Stock entitled to the
benefit of the Private Placement Rights Agreement), the Company shall prepare
and file with the SEC, within sixty (60) days after the first date on which
filing thereof is permitted by the SEC following the effectiveness of the
registration statement in respect of the Common Stock held by Auto Data Network,
Inc (or, if such registration statement is not declared effective by May 1,
2008, then the Registration Statement hereunder shall be filed not later than
June 30, 2008, a Registration Statement on a form that is appropriate under the
Act (and, if available, pursuant to Rule 415 promulgated under the Act),
covering the resale of all of the Registrable Securities, in an amount
sufficient to cover the resale of all Conversion Shares, Warrant Shares and
additional shares of Common Stock issuable pursuant to the anti-dilution
provisions of the Term Note and the Warrants; provided, however, that in the
event that the SEC limits the number of Shares which may be included in such
Registration Statement, then the Company shall, as promptly thereafter as shall
be permitted by the SEC, file one or more additional Registration Statements
covering the Registrable Shares which are not subject to an effective
Registration Statement hereunder. The Company shall not be subject to any fees
under Section 2(c) below by reason of any limitation imposed by the SEC as
aforesaid, provided that this sentence shall not absolve the Company of any such
fees which may be payable in the event that the Company fails to file or have
declared effective an additional Registration Statement in accordance with
Section 2(c)(ii) below.
 
(b)  The Company shall use its best efforts to cause the Registration Statement
(or, if applicable, the initial Registration Statement) required by this Section
2 to be declared effective under the Act as promptly as possible after the
filing thereof, but in any event not later than ninety (90) days after the
filing thereof; and the Company shall further use its best efforts to cause any
additional Registration Statement(s) contemplated by the proviso to Section 2(a)
above to be declared effective under the Act as promptly as possible (and in any
event within ninety (90) days) after the SEC shall permit the filing thereof.
 
3

--------------------------------------------------------------------------------


 
(c)  If (i) the Registration Statement required by this Section 2 (or, if
applicable, the initial Registration Statement) is not filed within sixty (60)
days after the date first permitted to be filed, or is not declared effective
under the Act within one hundred fifty (150) days after same is first permitted
to be filed, (ii) any additional Registration Statement(s) contemplated by the
proviso to Section 2(a) above is not filed promptly after the filing thereof as
permitted by the SEC, or is not declared effective within ninety (90) days after
the filing thereof, or (iii) any Registration Statement required by this
Section 2 shall cease to be available for use by the Holders as selling
stockholders (A) as provided under Section 2(f) below where such unavailability
continues for a period in excess of five (5) trading days beyond the allowed
time period, or (B) for any other reason including, without limitation, by
reason of a stop order, a material misstatement or omission in such Registration
Statement or the information contained in such Registration Statement having
become outdated and continues to be unavailable for a period in excess of thirty
(30) days (which need not be consecutive days) in any twelve (12) month period,
then the Company shall pay to the Holders, ratably in proportion to the number
of Registrable Shares held by the respective Holders, a cash fee equal to the
product of $500 multiplied by the number of calendar days during which any of
the events described in clauses (i) or (ii) above occurs and is continuing (the
“Blackout Period”); provided, however, that the aggregate of such fees payable
under this Section 2(c) shall not exceed $500,000; and further provided, that
the Company shall not be liable to pay any fees under this Section 2(c) to the
extent that the occurrence of the events described in clauses (i) or (ii) above
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
information furnished to the Company by a Holder for inclusion in the
Registration Statement. Each such payment shall be due within five (5) Business
Days after the end of each 30-day period of the Blackout Period until the
termination of the Blackout Period and within five (5) Business Days after such
termination. The Blackout Period shall terminate upon the filing or
effectiveness (as the case may be) of the Registration Statement in the case of
clause (i) above and upon notice from the Company that the Registration
Statement is again available in the case of clause (ii) above. The foregoing
notwithstanding, the Company shall not be subject to the foregoing fees to the
extent that such fees arise solely by reason of the Company’s compliance with
its obligations under the Private Placement Rights Agreement.
 
(d)  The Company shall use its best efforts to keep each Registration Statement
under this Section 2 effective at all times during the applicable Registration
Period.
 
(e)  If any offering pursuant to a Registration Statement pursuant to this
Section 2 involves an underwritten offering (which may only be with the consent
of the Company, which shall not be unreasonably withheld or delayed), (i) the
Holders (acting by a majority in interest) shall have the right to select legal
counsel and an investment banker or bankers and manager or managers to
administer to the offering, which investment banker or bankers or manager or
managers shall be reasonably satisfactory to the Company, and (ii) the Company
shall promptly enter into a customary agreement with the subject under rider (s)
containing customary inspection rights, indemnifications and other customary
provisions.
 
4

--------------------------------------------------------------------------------


 
(f)  If the Registrable Securities are registered for resale under an effective
Registration Statement, the Holders shall cease any distribution of such Shares
under such Registration Statement:
 
(i)  for a period of up to six (6) months if (A) such distribution would require
the public disclosure of material non-public information concerning any
transaction or negotiations involving the Company or any of its Affiliates that,
in the reasonable judgment of the Company’s Board of Directors, would materially
interfere with such transaction or negotiations, or (B) such distribution would
otherwise require premature disclosure of information that, in the reasonable
judgment of the Company’s Board of Directors, would adversely affect or
otherwise be detrimental to the Company; provided that the Company shall not
invoke this clause (i) more than once in any twelve (12) month period or for
more than six (6) months in any such twelve (12) month period;
 
(ii)  not more than once in any twelve (12) month period, for up to thirty (30)
days, upon the request of the Company if the Company proposes to file a
Registration Statement under the Act for the offering and sale of securities for
its own account in an underwritten offering and the managing underwriter
therefor shall advise the Company in writing that in its opinion the continued
distribution of the Registrable Securities would adversely affect the offering
of the securities proposed to be registered for the account of the Company; and
 
(iii) for a period of up to sixty (60) days after the filing of the Company’s
annual report on Form 10-K or Form 10-KSB, the quiet period running from the end
of a fiscal quarter of the Company until the applicable Form 10-Q or Form 10-QSB
has been filed, or other event that requires the filing of a post-effective
amendment to any Registration Statement hereunder, so long as the Company has
filed and is during such period actively pursuing effectiveness of such
post-effective amendment with the staff of the SEC.
 
The Company shall promptly notify the Holders in writing at such time as (x)
such transactions or negotiations have been otherwise publicly disclosed or
terminated, or (y) such non-public information has been publicly disclosed or
counsel to the Company has determined that such disclosure is not required due
to subsequent events.
 
(g)  The Company shall (i) permit the Holders’ counsel to review (A) such
Registration Statement, and all amendments and supplements thereto, in each case
to the extent of any information with respect to the Holders, their and their
Affiliates’ beneficial ownership of securities of the Company, and their
intended method of disposition of Registrable Securities, and (B) all requests
for acceleration or effectiveness thereof and any correspondence between the
Company and the SEC relating to the Registration Statement (collectively, the
“Registration Documents”), for a reasonable period of time prior to their filing
with the SEC, (ii) not file (or send) any Registration Documents in a form to
which such counsel reasonably objects (and the running of any time period will
be tolled during the period of any such review), and (iii) not request
acceleration of such Registration Statement without prior notice to such
counsel. The sections of such Registration Statement covering information with
respect to the Holders, their and their Affiliates’ beneficial ownership of
securities of the Company, and their intended method of disposition of
Registrable Securities shall conform in all material respects to the information
provided to the Company by the Holders.
 
5

--------------------------------------------------------------------------------


 
(h)  The Registration Statement pursuant to this Section 2 shall not, except for
Common Stock entitled to the benefit of the Private Placement Rights Agreement
or otherwise as consented to in writing by the Holders of a majority of the
Registrable Shares, include any securities other than Registrable Shares.
 
(i) The Company shall bear all of the Costs and Expenses of the Registration
pursuant to this Section 2.
 
3.  Piggyback Registration. In the event that the Company shall propose a
Registration at any time when a Registration Statement is not effective pursuant
to Section 2 above, then the Company shall give to each Holder written notice
(the “Registration Notice”) of such proposed Registration (which notice shall
include a statement of the proposed filing date thereof, the underwriters and/or
managing underwriters of the subject offering, and any other known material
information relating to the proposed Registration) not less than twenty (20) or
more than sixty (60) days prior to the filing of the subject Registration
Statement, and shall, subject to the limitations provided in this Section 3,
include in such Registration Statement all or a portion of the Registrable
Shares owned by and/or issuable to each Holder, as and to the extent that such
Holder may request same to be so included by means of written notice given to
the Company within ten (10) days after the Company’s giving of the Registration
Notice. Each Holder shall be permitted to withdraw all or any part of its
Registrable Shares from a Registration Statement by written notice to the
Company given at any time prior to the effective date of the Registration
Statement. The Company shall bear all of the Costs and Expenses of any
Registration described in this Section 3; provided, however, that each Holder
shall pay, pro rata based upon the number of its Registrable Shares included
therein, the underwriters’ discounts, commissions and compensation attributable
solely to the inclusion of such Registrable Shares in the overall public
offering. Notwithstanding anything to the contrary contained herein, the
Company’s obligation to include a Holder’s Registrable Shares in any such
Registration Statement shall be subject, at the option of the Company, to the
following further conditions:
 
(a)  The distribution for the account of such Holder shall be underwritten by
the same underwriters (if any) who are underwriting the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement, and shall be made at the
same underwriter discount or commission applicable to the distribution of the
securities for the account of the Company and/or any other persons whose
securities are covered by such Registration Statement; and such Holder shall
enter into an agreement with such underwriters containing customary
indemnification and other provisions;
 
(b)  If at any time after giving the Registration Notice, and prior to the
effective date of the Registration Statement filed in connection with such
Registration Notice, the Company shall determine for any reason not to proceed
with the subject Registration, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, shall be relieved of
its obligation to register any of the Holders’ Registrable Shares in connection
with such Registration;
 
6

--------------------------------------------------------------------------------


 
(c)  In connection with an underwritten public offering pursuant to a
Registration Statement under this Section 3, if and only if the managing
underwriter(s) thereof shall advise the Company in writing that, due to adverse
market conditions or the potential adverse impact on the offering to be made for
the account of the Company, the securities to be included in such Registration
will not include all of the Registrable Shares requested to be so included by
the Holders, then the Company will promptly furnish each such Holder with a copy
of such written statement and may require, by written notice to each such Holder
accompanying such written statement, that the distribution of all or a specified
portion of such Registrable Shares be excluded from such distribution (with any
such “cutback” to be allocated among the subject Holders (and, if applicable,
any other holders of Common Stock to be included in such Registration) in
proportion to the relative number of shares of Common Stock requested by such
Persons to be included in such Registration); and
 
(d)  The Company shall not be obligated to effect any registration of Shares
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, dividend reinvestment plans or stock
option or other employee benefit plans.
 
4.  Registration Procedures. In the case of each Registration effected by the
Company in which Registrable Shares are to be sold for the account of any
Holder, the Company, at its sole cost and expense (exclusive of items excluded
in the proviso to the definition of “Costs and Expenses” above), will use its
best efforts to:
 
(a)  prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus included therein as may be necessary
to effect and maintain the effectiveness of such Registration Statement, until
the completion of the distribution of the Registrable Shares included therein,
as may be required by the applicable rules and regulations of the SEC and the
instructions applicable to the form of such Registration Statement, and furnish
to the Holders of the Registrable Shares covered thereby copies of any such
supplement or amendment not less than three (3) Business Days prior to the date
first used and/or filed with the SEC; and comply with the provisions of the Act
with respect to the disposition of all the Shares to be included in such
Registration Statement;
 
(b)  provide (i) the Holders of the Registrable Shares to be included in such
Registration Statement, and (ii) one counsel for all the Holders of such
Registrable Shares, the reasonable opportunity review such Registration
Statement, each prospectus included therein or filed with the SEC, and each
amendment or supplement thereto, in each case to the extent of any disclosures
regarding the Holders, their and their Affiliates’ beneficial ownership of
securities of the Company, and their intended method of disposition of the
Registrable Shares included in such Registration Statement (or any amendment to
any such information previously included in such Registration Statement
(including any amendment or supplement thereto) or any prospectus included
therein);
 
(c)  for a reasonable period prior to the filing of such Registration Statement,
and not more than once in any calendar quarter throughout the period specified
above, make available for inspection by the Persons referred to in Section 4(b)
above such financial and other information and books and records of the Company,
and cause the officers, directors, employees, counsel and independent certified
public accountants of the Company to respond to such inquiries, as shall be
reasonably necessary, in the reasonable judgment of the counsel for the subject
Holders, to conduct a reasonable investigation within the meaning of the Act;
provided, however, that each such party shall be required to maintain in
confidence and not disclose to any other person or entity any information or
records reasonably designated by the Company in writing as being confidential,
until such time as and to the extent that (i) such information becomes a matter
of public record or generally available to the public (whether by virtue of its
inclusion in such Registration Statement or otherwise, other than by reason of a
breach hereof), (ii) such party shall be required to disclose such information
pursuant to the subpoena or order of any court or other governmental agency or
body having jurisdiction over the matter, or (iii) such information is required
to be set forth in such Registration Statement or the prospectus included
therein or in an amendment to such Registration Statement or an amendment or
supplement to such prospectus in order that such Registration Statement,
prospectus, amendment or supplement, as the case may be, does not include an
untrue statement of a material fact or omit to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and further provided, that the Company need not make such
information available, nor need it cause any officer, director or employee to
respond to such inquiry, unless each such Holder of Registrable Shares to be
included in a Registration Statement hereunder, upon the Company’s request,
executes and delivers to the Company a specific undertaking to substantially the
same effect contained in the preceding proviso;
 
7

--------------------------------------------------------------------------------


 
(d)  promptly notify in writing the counsel for the Holders of Registrable
Shares to be included in a Registration Statement hereunder, (i) when such
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such registration statement or any post-effective amendment, when the
same has become effective, (ii) of any comments by the SEC and by the blue sky
or securities commission or regulator of any state with respect thereto or any
request by the SEC for amendments or supplements to such Registration Statement
or the prospectus or for additional information, (iii) of the issuance by the
SEC of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, or (v) if it shall be the case,
at any time when a prospectus is required to be delivered under the Act, that
such Registration Statement, prospectus, or any document incorporated by
reference in any of the foregoing contains an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(e)  obtain the withdrawal of any order suspending the effectiveness of such
Registration Statement or any post-effective amendment thereto at the earliest
practicable date;
 
(f)  if requested by the counsel for the Holders of Registrable Shares to be
included in a Registration Statement, promptly incorporate in a prospectus,
prospectus supplement or post-effective amendment such information as is
required by the applicable rules and regulations of the SEC and as such counsel
may reasonably specify should be included therein relating to the terms of the
sale of the Registrable Shares included thereunder, including, without
limitation, information with respect to the number of Registrable Shares being
sold by each Holder, the name and description of such Holder, the offering price
of such Registrable Shares and any discount, commission or other compensation
payable in respect thereof, the purchase price being paid therefor by any
underwriters and with respect to any other terms of the offering of the
Registrable Shares to be sold in such offering; and make all required filings of
such prospectus, prospectus supplement or post-effective amendment promptly
after notification of the matters to be incorporated in such prospectus,
prospectus supplement or post-effective amendment;
 
8

--------------------------------------------------------------------------------


 
(g)  furnish to each Holder of Registrable Shares to be included in such
Registration Statement hereunder and the counsel referred to in Section 4(b) a
copy of such Registration Statement, each such amendment and supplement thereto
(in each case excluding all exhibits and documents incorporated by reference)
and such number of copies of the Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by counsel for the Holders) and the prospectus included in such
Registration Statement (including each preliminary prospectus and any summary
prospectus), in conformity with the requirements of the Act, as such counsel may
reasonably request in order to facilitate the disposition of the Shares owned by
such Holder, and to permit such Holder to satisfy the prospectus delivery
requirements of the Act; and the Company hereby consents to the use of such
prospectus and any amendment or supplement thereto by each such Holder in the
form most recently provided to such person by the Company, in connection with
the offering and sale of the Shares covered by the prospectus (including such
preliminary and summary prospectus) or any supplement or amendment thereto;
 
(h)  timely (i) register or qualify (to the extent legally required) the Shares
to be included in such registration statement under such other securities laws
or blue sky laws of such jurisdictions to be designated by the Holders of a
majority of such Shares participating in such registration, as any Holder of the
securities being sold shall reasonably request, (ii) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions for so
long as may be necessary to enable such Holder to complete its distribution of
the Registrable Shares pursuant to such Registration Statement, and (iii) take
any and all such actions as may be reasonably necessary or advisable to enable
such Holder to consummate the disposition in such jurisdictions of such Shares;
provided, however, that the Company shall not be required for any such purpose
to (A) qualify generally to do business as a foreign corporation or a
broker-dealer in any jurisdiction wherein it would not otherwise be required to
qualify but for the requirements of this Section 4(h), (B) subject itself to
taxation in any such jurisdiction, or (C) consent to general service of process
in any such jurisdiction;
 
(i)  cooperate with the Holders of the Registrable Shares to be included in a
Registration Statement hereunder to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be sold, which
certificates shall be printed, lithographed or engraved, or produced by any
combination of such methods, in customary form to permit the transfer thereof
through the Company’s transfer agent;
 
9

--------------------------------------------------------------------------------


 
(j)  provide a CUSIP number for all Shares, not later than the effective date of
the Registration Statement;
 
(k)  notify in writing each Holder of Registrable Shares of any proposal by the
Company to amend or waive any provision of this Agreement and of any amendment
or waiver effected pursuant thereto, each of which notices shall contain the
text of the amendment or waiver proposed or effected, as the case may be;
 
(l)  engage to act on behalf of the Company, with respect to the Registrable
Shares to be so registered, a registrar and transfer agent having such duties
and responsibilities (including, without limitation, registration of transfers
and maintenance of stock registers) as are customarily discharged by such an
agent, and to enter into such agreements and to offer such indemnities as are
customary in respect thereof; and
 
(m)  otherwise comply with all applicable rules and regulations of the SEC, and
make available to the Holders, as soon as practicable, but in any event not
later than 18 months after the effective date of such Registration Statement, an
earnings statement covering a period of at least twelve months which shall
satisfy the provisions of Section 6(a) of the Act (including, at the option of
the Company, pursuant to Rule 158 thereunder).
 
5.  Indemnification by the Company.
 
(a)  The Company shall indemnify each Holder and its agents and Affiliates from
and against any claim, loss, cost, charge or liability of any kind, including
amounts paid in settlement and reasonable attorneys’ fees, which may be incurred
by the Holder or Affiliate as a result of any breach of any representation or
warranty or covenant of the Company contained in this Agreement or in any
certificate delivered on the closing date of any public offering of Shares.
 
(b)  The Company shall indemnify and hold harmless each Holder and its agents
and Affiliates against any losses, expenses, claims, damages or liabilities,
joint or several, to which such Holder or any such agent or Affiliate becomes
subject, under the Act or any rule or regulation thereunder or otherwise,
insofar as such losses, expenses, claims, damages or liabilities (or actions in
respect thereof) (i) are caused by any untrue statement or alleged untrue
statement of any material fact contained in any preliminary prospectus (if used
prior to the effective date of the Registration Statement), or contained, on the
effective date thereof, in any Registration Statement in which Registrable
Shares were included, the prospectus contained therein, any amendment or
supplement thereto, or any other document related to such Registration
Statement, or (ii) arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) arise out of
any violation by the Company of the Act or any rule or regulation thereunder
applicable to the Company and relating to actions or omissions otherwise
required of the Company in connection with such registration. The Company shall
reimburse each Holder and any such agent or Affiliate for any legal or other
expenses reasonably incurred by such Holder, agent or Affiliate in connection
with investigating, defending or settling any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
any such persons in any such case to the extent that any such loss, claim,
damage, liability or action arises out of or is based upon any untrue statement
or alleged untrue statement or omission or alleged omission made in reliance
upon and in conformity with information furnished to the Company in writing by
such Person expressly for inclusion in any of the foregoing documents. This
indemnity shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Company or the subject indemnified person, which consent shall not be
unreasonably withheld or delayed.
 
10

--------------------------------------------------------------------------------


 
6.  Further Obligations of Holders. The obligations of the Company with respect
to any particular Holder are subject to such Holder’s agreement to the following
(which such Holder shall specifically confirm in writing to the Company upon the
Company’s request in connection with any Registration Statement):
 
(a)  Such Holder shall furnish in writing to the Company all information
concerning such Holder and its and its Affiliates’ holdings of securities of the
Company and its Affiliates, and the intended method of disposition of the
Registrable Securities included in such Registration Statement, as shall be
reasonably required in connection with the preparation and filing of any
Registration Statement covering any of such Holder’s Registrable Shares.
 
(b)  Such Holder shall indemnify and hold harmless the Company, its agents and
Affiliates, and each of its directors, each of its officers who has signed a
Registration Statement, each person (if any) who controls the Company within the
meaning of the Act, and any underwriter (as defined in the Act) for the Company,
against any losses, claims, damages or liabilities to which the Company or any
such director, officer or controlling person may become subject under the Act or
any rule or regulation thereunder or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) (i) are caused by any
untrue statement or alleged untrue statement of any material fact contained in
any preliminary prospectus (if used prior to the effective date of the
Registration Statement), or contained, on the effective date thereof, in any
Registration Statement in which such Holder’s Registrable Shares were included,
the prospectus contained therein, or any amendment or supplement thereto, or
(ii) arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with information
furnished to the Company by such Holder in writing expressly for inclusion in
any of the foregoing documents. In no event shall any Holder be required to pay
indemnification hereunder (or contribution under Section 7(d) below) in an
aggregate amount in excess of the net proceeds received by such Holder in the
subject offering. This indemnity shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the subject Holder or indemnified person, which
consent shall not be unreasonably withheld or delayed.
 
7.  Additional Provisions.
 
(a)  Each Holder and each other Person indemnified pursuant to Section 5 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in the Company’s having to indemnify it pursuant to Section 5
above, promptly notify the Company, in writing, of the commencement of such
action and permit the Company, if the Company so notifies such Holder within
thirty (30) days after receipt by the Company of notice of the commencement of
the action, to participate in and to assume the defense of such action with
counsel reasonably satisfactory to such Holder (and in this regard, Gersten
Savage LLP shall be deemed reasonably satisfactory to such Holder); provided,
however, that such Holder or other indemnified person shall be entitled to
retain its own counsel at its own expense (except that the indemnifying party
shall bear the expense of such separate counsel if representation of both
parties by the same counsel would be inappropriate due to actual or potential
conflicts of interest). The failure to notify the Company promptly of the
commencement of any such action shall not relieve the Company of any liability
to indemnify such Holder or such other indemnified person, as the case may be,
under Section 5 above, except to the extent that the Company shall be actually
prejudiced or shall suffer any loss by reason of such failure to give notice,
and shall not relieve the Company of any other liabilities which it may have
under this or any other agreement.
 
11

--------------------------------------------------------------------------------


 
(b)  The Company and each other Person indemnified pursuant to Section 6 above
shall, in the event that it receives notice of the commencement of any action
against it which is based upon an alleged act or omission which, if proven,
would result in any Holder having to indemnify it pursuant to Section 6 above,
promptly notify such Holder, in writing, of the commencement of such action and
permit such Holder, if such Holder so notifies the Company within thirty (30)
days after receipt by such Holder of notice of the commencement of the action,
to participate in and to assume the defense of such action with counsel
reasonably satisfactory to the Company (and in this regard, Greenberg Traurig,
LLP shall be deemed reasonably satisfactory to the Company); provided, however,
that the Company or other indemnified person shall be entitled to retain its own
counsel at the Company’s expense. The failure to notify any Holder promptly of
the commencement of any such action shall not relieve such Holder of liability
to indemnify the Company or such other indemnified person, as the case may be,
under Section 6 above, except to the extent that the subject Holder shall be
actually prejudiced or shall suffer any loss by reason of such failure to give
notice, and shall not relieve such Holder of any other liabilities which it may
have under this or any other agreement.
 
(c)  No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified person who is party to such
claim or litigation, consent to entry of any judgment or enter into any
settlement that does not include as a term thereof the giving by the claimant or
plaintiff to such indemnified person of an unconditional release from all
liability in respect to such claim or litigation. Each such indemnified person
shall furnish such information regarding itself or the claim in question as an
indemnifying party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.
 
(d)  If the indemnification provided for in Sections 5 and 6 is unavailable or
insufficient to hold harmless an indemnified party, then, subject to the limits
set forth in Section 6(b) above, each indemnifying party shall contribute to the
amount paid or payable by such indemnified party as a result of the expenses,
claims, losses, damages or liabilities (or actions or proceedings in respect
thereof) referred to in Sections 5 and 6, in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the sellers of
Shares on the other hand in connection with statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) or expenses, as well as any other relevant
equitable considerations. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the sellers of Shares and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The Company and the
Holders agree that it would not be just and equitable if contributions pursuant
to this Section 7(d) were to be determined by pro rata allocation (even if all
sellers of Shares were treated as one entity for such purpose) or by another
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this Section 7(d). The amount paid by an
indemnified person as a result of the expenses, claims, losses, damages or
liabilities (or actions or proceedings in respect thereof) referred to in the
first sentence of this Section 7(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified person in connection with
investigating or defending any claim, action or proceeding which is the subject
of this Section 7(d). No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
obligations of sellers of Shares to contribute pursuant to this Section 7(d)
shall be several in proportion to the respective amounts of Shares sold by them
pursuant to a Registration Statement.
 
12

--------------------------------------------------------------------------------


 
8.  Rule 144 Information. For so long as the Company shall remain a reporting
company under the Exchange Act, the Company will at all times keep publicly
available adequate current public information with respect to the Company of the
type and in the manner specified in Rule 144(c) promulgated under the Act.
 
9.  Limitations on Subsequent Registration Rights. Except for the Company’s
obligations under the Private Place Rights Agreement as currently in effect,
from and after the date of this Agreement, the Company shall not, without the
prior written consent of the Holders of a majority of the Registrable Shares
then outstanding and/or issuable, enter into any agreement with any holder or
prospective holder of any securities of the Company which would (a) prohibit,
limit or delay the filing or effectiveness of the Registration Statement(s)
required under Section 2 above, (b) require the Company to include such
securities in any Registration filed under Section 2 above, (c) prohibit or
limit the inclusion of Shares in any Registration described in Section 3 above,
or (d) grant to such holder or prospective holder priority over the Holders in
the event of any “cutback” described in Section 3(c) above.
 
10.  Notices. All notices, requests, demands and other communications required
or permitted under this Agreement shall be in writing and shall be given by
personal delivery, by telecopier (with confirmation of receipt), or by
recognized overnight courier service (with all charges prepaid or billed to the
account of the sender), addressed (a) if to the Company, at its office at Regus
House, Heronsway, Chester Business Park, Chester, CH4 9QR, United Kingdom,
Attention: Simon Chadwick, Telecopier: 011-44-870-134-2941, or such other
address or telecopier number as shall have been specified by the Company to the
Holders by written notice, or (b) if to any Holder, at his, her or its address
or telecopier number as same appears on the records of the Company. All notices
shall be deemed to have been given either at the time of the delivery or
telecopy thereof (provided that any telecopy which is sent at any time which is
not during normal business hours at the point of receipt shall be deemed to have
been given on the next succeeding Business Day), or, if sent by overnight
courier, on the third (3rd) Business Day following delivery thereof to the
overnight courier service.
 
13

--------------------------------------------------------------------------------


 
11.  Waiver and Amendment. No waiver, amendment or modification of this
Agreement or of any provision hereof shall be valid unless evidenced by a
writing duly executed by the Company and Holders holding, in the aggregate, a
majority of the Registrable Shares then outstanding and/or issuable. No waiver
of any default hereunder shall be deemed a waiver of any other, prior or
subsequent default hereunder.
 
12.  Governing Law. This Agreement shall (irrespective of the place where it is
executed and delivered) be governed, construed and controlled by and under the
substantive laws of the State of New York, without regard to conflicts of law
principles.
 
13.  Binding Effect. This Agreement shall binding upon and shall inure to
benefit of the Company and the Holders and their respective successors in
interest from time to time.
 
14.  Captions. The captions and Section headings used in this Agreement are for
convenience only, and shall not affect the construction or interpretation of
this Agreement or any of the provisions hereof.
 
15.  Gender. All pronouns used in this Agreement in the masculine, feminine or
neuter gender shall, as the context may allow, also refer to each other gender.
 
16.  Entire Agreement. This Agreement constitutes the sole and entire agreement
and understanding between the parties hereto as to the subject matter hereof,
and supersedes all prior discussions, agreements and understandings of every
kind and nature between them as to such subject matter.
 
17.  Reliance and Benefit. This Agreement is intended to benefit, and may be
relied upon by, all Holders from time to time, as if such Holders were expressly
named herein, party hereto and signatory hereon.
 
[The remainder of this page is intentionally blank]
 
14

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
set forth above.


AFTERSOFT GROUP, INC.
   
By:
/s/ Simon Chadwick
 
Name:
Simon Chadwick
 
Title:
Chief Operating Officer

 
15

--------------------------------------------------------------------------------

